Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 204 (figure 2B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the shell" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the shell" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 11 and 21 - 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brogan, US 2,051,591.
Regarding Claim 1, Brogan discloses a jewelry assembly, comprising: a decorative piece (bead string) including a key portion 31 having a head 32; and a clasp 12 including: an inlet port 18 configured to receive the head (32) of the key portion (31); a channel 19, 21 along a surface of the clasp (12), the channel (19, 21) joining the inlet port (18) and a locking pocket 22, and a compressible material 23 positioned within the clasp (12) configured to rebound the head (32) of the key portion (31), wherein at least a portion of the channel (19, 21) connected to the locking pocket (22) is positioned such that the compressible material (23) is compressed to a first compression amount (intermediate material of the spring metal plate 23 that is cut at 26 and pressed upwardly at 27; the first compression amount occurs when the head 32 engages the pressed up portion 27), wherein the key portion (31) entering the locking pocket (22) is positioned such that the material (23) is compressed to a second compression amount (as the flange 28 presses back onto the head 32), the second compression amount being less compressed than the first compression amount (deflection of the pressed up portion 27), the second compression amount (pressing against an end of the portion 27 in the longitudinal direction) configured to hinder movement of the head (32) of the key portion (31) back into the channel (19, 21). 
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the jewelry clasp, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the clasp for jewelry disclosed by Brogan (US 2,051,591), is indeed capable of the intended use statements. Note that it has 
Regarding Claim 2, Brogan discloses the jewelry clasp of claim 1, wherein the second compression amount is fully decompressed (see figures 4 and 5; the intermediate material of the plate 23 is pressed against in the length direction of the clasp whereas the decompression is in the direction of the height of the clasp). 
Regarding Claim 3, Brogan discloses the jewelry clasp of claim 1, wherein the compression of the compressible material (23) is parallel to a local surface 13 of the clasp (figure 2). 
Regarding Claim 4, Brogan discloses the jewelry clasp of claim 1, wherein the compression of the compressible material (23) is perpendicular to a local surface 16 of the clasp. 
Regarding Claim 5, Brogan discloses the jewelry clasp of claim 1, further comprising a front plate 16 and a shell (13, 14 and top cover), wherein the shell is affixed to the front plate (16) forming an interior 17 of the clasp (12), wherein the interior (17) of the clasp comprises the compressible material (23) affixed to the front plate (16). 
Regarding Claim 6, Brogan discloses the jewelry clasp of claim 4, wherein the interior (17) of the clasp (12) comprises a volume between the compressible material (23) and the inlet port (18), wherein the head (32) of the key portion (31) 
Regarding Claim 7, as best understood, Brogan discloses the jewelry clasp of claim 4, wherein the inlet port (18) is positioned on a first (bottom) side (having a front plate 16) of the shell (13, 14 and the top cover) and the locking pocket (22) is positioned on a second side (along a sidewall) of the shell (14), wherein the first side and the second side are not parallel (figures 2 - 6). 
Regarding Claim 8, Brogan discloses the jewelry clasp of claim 1, further comprising a second locking pocket (22), the channel (19, 21) further joining the inlet port (18) to the second locking pocket (22). 
Regarding Claim 9, Brogan discloses the jewelry clasp of claim 1, further comprising a second (21) channel joining a second inlet port 42 to a second locking pocket 44. 
Regarding Claim 10, Brogan discloses the jewelry clasp of claim 1, wherein the key portion (31) comprises a main body 34, wherein the main body is prevented by the channel (19, 21) from passing into the channel (19, 21). 
Regarding Claim 11, Brogan discloses the jewelry clasp of claim 1, wherein the compressible material (23) comprises a groove 29 parallel to the channel (19, 21) to at least partially accommodate the head (32) of the key portion (31). 
Regarding Claim 21, Brogan discloses a jewelry, comprising: a decorative piece including a key portion 31 having a head 32; and a clasp 12 including: an the head (32) of the key portion (31); a channel 19, 21 along a surface of the clasp (12), the channel (19, 21) joining the inlet port (18) and a locking pocket 22; and a compressible material 23 positioned within the clasp (12) configured to rebound the head (32) of the key portion (31), wherein at least a portion of the channel (19, 21) connected to the locking pocket (22) is positioned such that the compressible material (23) is compressed to a first compression amount (deflection of the pressed up portion 27), wherein when the key portion (31) enters the locking pocket (22), the material (23) is compressed to a second compression amount (the end portion of the portion 27 is pressed by flanges 28 engaging the head 32).
Regarding Claim 22, Brogan discloses the jewelry clasp of claim 21, wherein the compression of the compressible material (23) is parallel to a local surface 13 of the clasp (12).
Regarding Claim 23, Brogan discloses the jewelry clasp of claim 21, wherein the compression of the compressible material (23) is perpendicular to a local surface 16 of the clasp (12).
Regarding Claim 24, see the rejection of claim 5 above.
Regarding Claim 25, see the rejection of claim 6 above.
Regarding Claim 26, as best understood, see the rejection of claim 7 above.
Regarding Claim 27, see the rejection of claim 8 above.
Regarding Claim 28, see the rejection of claim 9 above.
.
Response to Arguments
Applicant's arguments filed December 3, 2020 have been fully considered but they are not persuasive. The amendment to the claims has necessitated a new ground of rejection of set forth above. It is noted that the reference by Brogan (US 2,051,591) has been reconsidered to read on the amended claims as set forth in the rejection of said claims above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677